Name: 79/94/EEC: Commission Decision of 29 December 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  marketing;  Europe
 Date Published: 1979-01-31

 Avis juridique important|31979D009479/94/EEC: Commission Decision of 29 December 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) Official Journal L 022 , 31/01/1979 P. 0019 - 0020COMMISSION DECISION of 29 December 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (Only the French text is authentic) (79/94/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Council Directive 78/55/EEC of 19 December 1977 (2) and in particular Article 15 (2), (3) and (7) thereof, Having regard to the application lodged by the French Republic, Whereas under Article 15 (1) of the said Directive, seeds or propagating material of varieties of agricultural plant species which have been officially accepted during 1976 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1978, no longer subject to any marketing restrictions relating to variety in the Community; Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized upon application to prohibit the marketing of seed and propagating material of certain varieties; Whereas the French Republic has applied for such authorization for a certain number of varieties of different species; Whereas the varieties of maize concerned have an FAO maturity class index of 700 or over ; whereas it is well known that the varieties of maize which have an FAO maturity class index of 700 or over are not yet suitable for cultivation in the French Republic (Article 15 (3) (c), second case, of the above Directive; Whereas most of the other varieties listed in this Decision have been the subject of official growing trials in the French Republic ; whereas the results of these trials led to the conclusion, in the French Republic, that these varieties were not distinct or were not sufficiently uniform or that their value for cultivation or use was inferior to that of other comparable varieties accepted in the French Republic; Whereas, in the case of the varieties Kiruna (winter barley) and Timmo (soft wheat), the results of the trials show that in the French Republic they are not, from the point of view of the national rules governing the acceptance of varieties there, which apply as part of current Community provisions, sufficiently uniform as regards a number of characteristics (Article 15 (3) (a), third case, of the above Directive); Whereas, therefore, the application of the French Republic in respect of these abovementioned varieties should be granted in full; Whereas the cases of the other varieties are now being carefully examined by the Commission ; whereas the same goes for the varieties of cocksfoot, tall fescue and timothy for which the abovementioned time limit was extended to 31 December 1978 by Commission Decision 76/688/EEC of 30 June 1976 (3); Whereas in respect of the varieties Norton (cocksfoot), Astra, Gollum and Palna (red clover) and Triumph (barley) the French Republic has not yet been able, for reasons in part beyond its control, to justify its application; Whereas the time limit specified in Article 15 (1) of the abovementioned Directive should therefore, where the French Republic is concerned, be extended for an appropriate period to allow it to prepare the necessary information on these varieties (Article 15 (7) of the above Directive); Whereas it is impossible to complete examination of the varieties concerned of cocksfoot, tall fescue, Italian ryegrass and timothy before the time limit specified in Article 15 (1) of the said Directive; Whereas the time limit in question shall therefore, where the French Republic is concerned, be extended for an appropriate period in order to allow complete examination of the application in respect of these varieties (Article 15 (7) of the above Directive); (1)OJ No L 225, 12.10.1970, p. 1. (2)OJ No L 16, 20.1.1978, p. 23. (3)OJ No L 235, 26.8.1976, p. 24. Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The French Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties listed in the 1979 common catalogue of varieties of agricultural plant species: Cereals: 1. Hordeum polystichum L. Kiruna 2. Triticum aestivum L. Timmo 3. Zea maÃ ¯s L. Cargill 930 Dekalb XL 72 A Dekalb XL 76 Dekalb XL 77 Dekalb XL 80 Euroso 6T 47 Harro Iseo 72 Superstar PX 77 Article 2 The authorization given in Article 1 shall be withdrawn as soon as it is established that the conditions under which it was granted are no longer met. Article 3 The French Republic shall notify the Commission of the date from which it makes use of the authorization under Article 1 and the detailed methods to be followed. The Commission shall transmit this information to the other Member States. Article 4 1. The time limit specified in Article 15 (1) of Directive 70/457/EEC and for certain varieties extended by Commission Decision 76/688/EEC of 30 June 1976 is, where the French Republic is concerned, extended from 31 December 1978 to 31 December 1980 in respect of the following varieties: I. Fodder plants: 1. Dactylis glomerata L. Norton 2. Trifolium pratense L. Astra Gollum Palna II. Cereals: Hordeum distichum L. Triumph 2. The time limit referred to in paragraph 1 is extended, where the French Republic is concerned, from 31 December 1978 to 28 February 1979, in respect of the following varieties: Fodder plants: 1. Dactylis glomerata L. Asla Roskilde Bopa Pajbjerg Dolcea Ferdia Hera Daehnfeldt 2. Festuca arundinacea L. Rozelle 3. Lolium multiflorum Lam. Mocca (1) Tur (1) 4. Phleum pratense L. Bounty Champ Glasnevin Gem Article 5 This Decision is addressed to the French Republic. Done at Brussels, 29 December 1978. For the Commission Finn GUNDELACH Vice-President (1)If intended for use as fodder.